DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-14, drawn to method comprising: with a first polarization camera, capturing a first image of a first polarization target placed on a moving object; and determining orientation and position of the target based on the captured first image and recorded polarization of the light that formed the first image, classified in G01J4/04.
Claims 15-17, drawn to method comprising: with a first polarization camera placed on a moving object, capturing a first image of a first polarization target and determining a first orientation and a first position of the camera based at least in part on the captured first image and recorded polarization of the light that formed the first image, classified in H04N5/2254.

The inventions are independent or distinct, each from the other because:
Inventions of Group I (claims 1-14) and Group II (claims 15-17) are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant of Group I (claims 1-14) has separate utility such as determining an object’s rotational motion characteristics in free space surface as related to its surface geometry.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification; 
The inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
The prior art applicable to one invention would not likely be applicable to another invention;
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Dave S. Christensen on 02/12/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-17 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 14 is rejected because it is not clear from what appears to be a fragmented sentence what is being claimed.  Claim 14 has not been treated on its merits.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-4 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pau (US 2018/0100731 A1).

Claim 1 is rejected because:
Pau teaches of a system and method comprising: with a first polarization camera 612 (paragraph [0072]), 920 (paragraph [0082]), capturing a first image (see paragraphs [0059], [0060]) of a first polarization target 940 (see paragraph [0082]; Figure 9), and the first polarization target placed on a moving object 910 “The information regarding the change in intensity and polarization state can be determined from the light measured at camera 612 and can be utilized to calculate the location and surface normal of objects in the scene” in paragraph [0072] is noteworthy as it teaches the core of the invention.  Note that “location” refers to position and surface normal refers to orientation.
Pau does not explicitly disclose of recording polarization of light that formed the first image, and storing the first orientation and the first position in a method for determining orientation and position/location of a moving polarization target.
However Pau teaches of the use of processing unit 1410 and memory 1420 for storing images (see paragraph [0116]; Figure 14) in a method for determining orientation and position/location of a moving polarization target (see paragraph [0002]).
In view of Pau’s teaching of the use of memory for storing images, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use Pau’s processing unit and memory for If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim 2 is rejected for the same reasons of rejection of claims 1 as detailed above and because the claimed limitations “further capturing a second polarization target” and “determining a second position of the second polarization target based at least in part on the captured first image” are mere duplication of method-steps claimed in claim 1.  Duplication of prior art methods or steps does not require any special skill or expertise.

Claims 3 and 10-11 are rejected for the same reasons of rejection of claims 1 as detailed above and because of Pau’s disclosure that the technologies of claim 1 above in robotic applications (see paragraph [0087]). In view of Pau’s teachings and disclosure it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have the moving object to be a robot end effector coupled to a robot because having the moving object to be a robot end effector coupled to a robot, or to make the robot end effector hold a machining tool such as a milling tool are all application in robotics.
Claim 4 is rejected for the same reasons of rejection of claims 1 as detailed above and because the claimed limitations “capturing a second image of the first polarization target and recording the second image” and “determining a second orientation and a second position of the first polarization target” etc., are mere duplication of method-steps claimed in claim 1.  Duplication of prior art methods or steps does not require any special skill or expertise.

Claim 12-13 are rejected for the same reasons of rejection of claims 1 as detailed above and because the claimed limitations “capturing a second image of the first polarization target and recording polarization of light that formed the second image with a second polarization camera, and determining the first orientation and the first position of the first polarization target further based on the captured second image and the recorded polarization of the light that formed the second image” are similar to the method-steps claimed in claim 1 and therefore are considered as mere duplication of method-steps claimed in claim 1.  Duplication of prior art methods or steps does not require any special skill or expertise.

Allowable Subject Matter
Claims 5-9 are objected to because they are dependent on a rejected base claim, but would be allowable if the limitations of claim 5 is incorporated into its parent claims, claim 1 and claim 3, because prior art of record taken alone or in combination, fails to disclose or render obvious a method comprising: moving the first polarization target in response to first control signals sent to a robot; and with a processing system, recording 

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is (571)272-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886